FILED

UNITED STATES DISTRICT COURT MAR -9 2020

FOR THE DISTRICT OF COLUMBIA Clerk, U.S. Distict& Bankruptey

Courts for the District of Columbia

RAYMOND DAKIM HARRIS JOINER, _ )
)

Plaintiff, )

)

Vv. ) Civil Action No.: 1:20-cv-00154 (UNA)

)

UNITED STATES OF AMERICA, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case.

Plaintiff is a state inmate, currently designated to Bertie Correctional Institution, located in
Windsor, North Carolina. The complaint is far from a model of clarity, but it appears plaintiff
challenges his conviction and alleges that he is being held against his will. He also alleges various
constitutional violations. He seeks monetary damages and injunctive relief. He sues the United
States, however, the involvement of the United States in his claims is entirely unclear, particularly
because he alleges that he “was and still is a state prisoner... force[d] to obey by-laws (North
Carolina General statutes) that [were] not approved by the North Carolina State legislature.” He
also states that “the North Carolina Court of Appeals continue[s] to grant extensions and hold the
plaintiff in a state institution without any lawful detainer or establishing any jurisdiction|.]” Lastly,
he seems to argue that he has filed documents with several local courts to “correct his political

status,” but that he continues to be unfairly detained under “names and social security numbers”

belonging to other individuals.
ad

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). “A confused and rambling narrative of charges and conclusions . . . does not
comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d 163,
169 (D.D.C. 2014) (citation and internal quotation marks omitted). Here, plaintiff has filed suit
against the United States, however, defendant’s involvement in his claims is entirely unclear, and
therefore, it cannot be expected to prepare a responsive answer or adequate defense.

Further, to the extent that plaintiff challenges his conviction, federal court review of state
convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state
remedies. 28 U.S.C. § 2254(b)(1). Thereafter, “an application for a writ of habeas corpus [ ] made
by a person in custody under the judgment and sentence of a State court... may be filed in the
district court for the district wherein such person is in custody or in the district court for the district
within which the State court was held which convicted and sentenced [petitioner] and each of such
district courts shall have concurrent jurisdiction to entertain the application.” 28 U.S.C. § 2241(d).
Plaintiff has not pled that he has exhausted his postconviction remedies in state court.

To the extent that plaintiff claims violations of his constitutional rights, Heck v. Humphrey,
512 U.S. 477 (1994), is applicable. In Heck, the Supreme Court held that a litigant convicted of a

crime may not recover damages pursuant to 42 U.S.C. § 1983 for “harm caused by actions whose

2
unlawfulness would render [his] conviction or sentence invalid.” /d. at 486, An exception to this
prohibition exists if a plaintiff can “prove that the conviction or sentence has been reversed on
direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to make
such determination, or called into question by a federal court's issuance of a writ of habeas corpus,
28 U.S.C. § 2254.” Id. at 486-87. If judgment is granted in plaintiff's favor, it “would necessarily
imply the invalidity of his conviction.” Heck, 512 U.S. at 487. Plaintiff was apparently found
guilty and there is no information that the verdicts have been set aside. He cannot therefore recover
damages arising out of constitutional violations for being unfairly convicted, sentenced, and
incarcerated,

The allegations comprising plaintiffs complaint fail to provide adequate notice of a claim
or to set forth allegations with respect to this court’s jurisdiction, venue, or a valid basis for an
award of damages. Therefore, this case will be dismissed. A separate order accompanies this

memorandum opinion,

 

Date: 3 S| 20 AU adb.

United States District Judge

Ned
